My delegation would join in the condolences expressed to the Government and the people of Mexico in connection with the tragedy which has just befallen them and associates itself with any initiative taken by the international community to provide immediate assistance to the people and the Government of Mexico.
I should like to join preceding speakers in congratulating the President most sincerely on my own behalf and on behalf of my delegation on bis election to the presidency of the fortieth session of the United Nations General Assembly. In this connection, I would assure him of the full co-operation of my delegation.
I should also like to express ay great appreciation to his predecessor, an outstanding diplomat, His Excellency Ambassador Paul Lusaka, for the competence and perseverance that he demonstrated during the thirty-ninth session and during the inter-sessional period.
I also wish to express my delegation's appreciation for the dynamism and clear sightedness shown by the Secretary-General of our Organization, His Excellency Mr. Javier Perez de Cuellar, from the time that he assumed that post.
On 4 October 1973( the Founder-President of the Popular Movement of the Revolution and President of the Republic, Marshal Mobutu Sese Seko, made a substantial contribution to the twenty-eighth session of the General Assembly by conveying to the international community a message of peace and friendship from the people of Zaire as a whole as represented in Popular Movement of the Revolution.
True to his belief in the ideals and purposes of the United Nations, President Mobutu Sese Seko, who has never missed any of the major gatherings of our Organization, including the twenty-fifth anniversary of our Organization, has undertaken personally to attend the commemoration of the fortieth anniversary of our Organization.
This commemoration of the fortieth anniversary of the United Nations, which coincides with the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples, takes place at a particularly troubled time in world history, when the antagonisms between the major Powers have been increasing, tension and confrontation have been aggravating this trend and a particularly acute economic crisis affects all developing countries in general, and Africa in particular, slowing down their growth and jeopardizing their very development.
The international situation is worsened still further by an unbridled nuclear-arms race which threatens the survival t .mankind and increases the danger of a nuclear conflagration. The improvement and stockpiling of conventional weapons in any parts of the world, and particularly in the developing countries, provide a new dimension to the arms race, particularly in the case of States that have the largest Military arsenals.
The massive supply of such weapons to States that base their philosophy on expansionism, domination and intervention in the internal affairs of other States increases the danger of confrontation between States and prompts such over-armed States to launch attacks and commit acts of aggression against other states less well-armed and therefore more vulnerable.
This commemorative session on the fortieth anniversary offers the international community an opportunity for frankness, requiring a lucid and enlightened analysis of the international situation, in the light not only of the nuclear arms race, but also and above all of the sources of conflict among States, conflicts which have been increasingly frequent since the use of the last atom bomb. It is undeniable that more than 150 conflicts have arisen since the Second HOrld War, and many of them have occurred in third world countries.
The collective security system as established by the Security Council and General Assembly should be reviewed and adapted to the wars that pit the states Members of our Organization one against another.
The conflict between Iran and Iraq is a clear illustration of this approach, as are many other confrontations which are currently occurring in the world.
In view of the many violations of the provisions of the United Nations Charter concerning international peace and security, the means the Charter provides for peaceful settlement of disputes should be strengthened so as to allow for more intensive consultations between the belligerents. Such a procedure would reduce tensions between the States in conflict and would facilitate conditions favorable to a lasting peace agreement, the aim being to make operational and effective the system of collective security.
In fact, faced with many such cases occurring in Africa, Asia and Latin America over the last few years, the United Nations, which is supposed to ensure the independence and territorial integrity of all States, whether large or small, rich or poor, has not been able to take effective action to halt such conflicts. It was because of that sane inability that Zaire had to send its troops into Chad to assist that brother country in defending its sovereignty and also to defend the aspirations of its people to unity and territorial integrity.
I believe that was a task which should have been carried out by the United Nations and, more specifically, by the Military Staff Committee, whose function is to advise and assist the Security Council on all questions relating to military requirements for the maintenance of international peace and security, the employment and command of forces placed at its disposals the regulation of armaments and possible disarmament, as provided for in Article 47 of the Charter.
It is regrettable that this Military Staff Committee, although it does exist, and is supposed to act as policeman in all cases of threats to or breaches of the peace, has not yet been able to function, thus cutting off the system sounding the alert and ensuring the collective security provided for in the United Nations Charter.
So it is easy to lay a special responsibility upon the permanent members of the Security Council who, moreover, signed the United Nations Charter in San Francisco and undertook to save succeeding generations from the scourge of war just after the Second world War.
It is precisely this gap in the collective security system that enables the white minority in South Africa, under the leadership of Peter Botha, to indulge in barbaric acts which tragically recall the atrocities of the Nazis, against whom those same Powers now permanent members of the Security Council fought in the Second World War.
The entire international community is aware of the cruelty and intolerance prevalent in South Africa today, so repugnant to the universal conscience. To suffer the policy of the extermination of black people through organized massacres and the humiliations going beyond all human understanding is the daily lot of the black people of South Africa, the only excuse for the commission of these barbaric acts being the color of their skin.
The condemnation of such actions by the international community is strong and is sufficient proof that the threshold of tolerance for that regime has long been passed.
My delegation fully appreciates the sanctions decided on by some developed countries against South Africa and we earnestly hope that these measures will be strengthened and constitute an example to be followed by all free peoples in the world, as an expression of their solidarity and their devotion to the concept of human dignity.
The delegation of Zaire associates itself with all the other delegations uAich have called for the release of Nelson Mandela and condemned the many violations of the borders of the front-line countries, particularly those of Angola, by the rebel forces of South Africa. The absence of any political will on the part of the racist regime of South Africa to start negotiations with the representatives of the black people of South Africa, particularly the leaders of the African National Congress (ANC) is further proof of the obscurantism and the obstinate stubbornness of that regime in its refusal to move away from its policy of apartheid.
The Ministerial Meeting of the Non-Aligned Movement, held in Luanda from 2 to 7 September 1985, proffered its moral, political and Material support to the black people in South Africa in their legitimate struggle and for the purpose of the intensification of the political mobilization of the masses within that country.
That peace which is sought after in South Africa is also needed in Namibia where the Namibian people, mobilized in the South-West Africa People's Organization (SWAPO) under the clear-sighted leadership of Sam Njoma, its President, seek to free themselves from feSie illegal colonial occupation of their territory by the racist regime of South Africa. The United Nations, in terminating South Africa's Mandate to administer the territory, placed Namibia under its own direct authority. Despite many resolutions by the Security Council and the General Assembly calling on the South African regime to withdraw from Namibian territory. South Africa is still, on various false pretexts, trying to perpetuate its domination and exploitation of Namibia. The time has come for the United Nations to demonstrate pragmatism and effectiveness, and to take specific action to speed up the liberation of Namibia and enable its people to enjoy all the fundamental human freedoms.
In the north Africa is faced with the problem of Western Sahara. My delegation believes that a final settlement of the question of the Western Sahara requires the holding of a free and democratic referendum on self-determination under United Nations auspices.
For nearly 40 years now the United Nations has been dealing with the situation in the Middle East. The absence of dialog between the States in the region increases distrust and aggravates tensions. The very idea of peaceful coexistence within the context of a lasting peace, which should gradually win over the States of the region, in view of the efforts made by the United Nations and some States, is virtually non-existent today. Peace in the Middle East involves: respect for law, that is, the principles of international law relating to friendly relations and co-operation among States; recognition of the sovereignty of each State; respect for the territorial integrity and political independence of each State in the region and its right to live in peace within secure and recognized boundaries; the inadmissibility of the acquisition of territory by force or war; and the guarantee of a just settlement of the problem of refugees.
Resolution 3236 (XXIX) reaffirmed the inalienable rights of the Palestinian people, and resolution 3237 (XXIX) recognized the Palestine Liberation Organization (PLO) as the sole representative of the Palestinian people. It is therefore the duty of the United Nations to ensure that law and justice prevail in the Middle East, it being understood of course that its mission is to replace the spirit of war and confrontation with the spirit of consultation and constructive dialog.
Not far from that region, two brother countries, Iran and Iraq - both also members of the Non-Aligned Movement - are waging an unending war, causing great loss of human life and material destruction, without the United Nations being able to propose any approach that could lead to consultations directed towards negotiations on how best to halt the hostilities. My delegation would once more urgently appeal to the two brother countries, on the eve of International Peace Year, to seek an understanding in a spirit of reconciliation and fraternity.
In Asia, the peoples of Democratic Kampuchea and Afghanistan also aspire to live in peace and independence, honor and national dignity. The sufferings inflicted on those peoples prevent them from concentrating on mobilizing their forces and their national resources to build a united country, neutral, non-aligned and prosperous.
This tragedy must be ended through a just solution based on the restoration of the sovereignty of the peoples of Kampuchea and Afghanistan and the total withdrawal of all foreign occupation troops from those territories.
In Central America, we should encourage the implementation of the Contadora Act on Peace and Co-operation in Central America, in keeping with the wishes expressed by the States that signed the Act.
During the four decades of existence of the United Nation a great change has taken place in international economic relations. The pluralism of the United Nations system, strengthened by its universality, has resulted in the creation of a series of economic, financial and commercial institutions and organizations dedicated to increasing multilateral co-operation.
The increased participation of the developing countries in international trade has contributed to the expanded volume of trade between the industrialized and the developing countries. The efforts of developing countries to improve the living conditions of the peoples of the third world have encountered many obstacles. For example, export earnings often suffer the consequences of fluctuations in the prices of the products concerned, thus upsetting the development plans and programs of those countries. Then there are the demands made by the payment of public debts on maturity; the reduction of loan facilitators of the financing of development projects by ;he relevant financial agencies, not to mention soaring interest rates; and the transfer of technology, where the absence of any policy at the level of the United Nations system jeopardizes the chances of increasing the industrialization of those countries.
In Zaire a program of economic, financial and social recovery, established in agreement with the International Monetary Fund, has been started and has permitted the repayment of our debts at a satisfactory rate. In the budgetary year 1984 alone, for example, Zaire paid off its medium- and long-term debt amounting to $328 million, although its actual capacity to repay, having regard to its export earnings, scarcely exceeds $250 million a year.
That means that Zaire's commitment to meet its financial obligations continues, but it must not jeopardize the objectives of its economic and social development, for the repayment of debt should not prejudice the standard of living of the peoples of the third world and the investment necessary for the progress and development of those peoples.
The developed countries should show solidarity with the developing countries in their approach to the debt question. My delegation welcomes the statement by the President of the French Republic, Mr. Francois Mitterand, on the initiative he intends to take to convene a meeting of the leaders of the richest countries of the East and the West and the representatives of the poorest countries of the world to discuss this question. We must recognize that at the level of our Organization, although the General Assembly adopted the International Development Strategies for the First, Second and Third United Nations Development Decades, so little progress has been made that at its thirty-ninth session the General Assembly declared that it was very disappointed that the Committee entrusted with the task of reviewing and appraising the application of the Strategy for the present Decade had not been able to carry out its duties owing to a lack of positive, concrete elements.
Furthermore, the Charter of Economic Rights and Duties of States, adopted in 1974, is still being studied to see what measures can best be taken to implement it.
The General Assembly also adopted in 1974 the Declaration and Program of Action on the Establishment of a New International Economic Order based on justice and equity. The restructuring of international economic relations was to be discussed between the underdeveloped and the developed countries within the framework of global negotiations, but unfortunately that North-South dialog has not taken place because of the intransigence of certain industrialized countries, which, being well-off, refuse to consider the demands of the developing countries in that regard.
The acute economic crisis affecting the third world, and Africa in particular, results from the present inadequate economic and monetary system, and should lead Member States to show more solidarity and co-operation in making a better world for all peoples. In that connection, my delegation calls on the wealthy nations involved in competition in outer space, in an unbridled nuclear arms race and in star wars to come down to earth and to devote their surplus resources to meeting the pressing, immediate needs of man and his survival.
The Republic of Zaire has great faith in the purposes and principles of the United Nations Charter and undertakes to comply with them, as it has always done in the past.
As we celebrate the fortieth anniversary of our Organization, the delegation of Zaire associates itself with all the ideas of peace, development and complementarity expressed by other Member States in calling for their realization, for the good of all mankind.
Our Organization should emerge from the celebration of the fortieth anniversary as an instrument truly at the service of the general interest of the international community, of peace, justice and equity for all Member States, large and small, rich and poor.
The future prospects for our Organization therefore involve a strengthening of its role* not only with regard to international peace and security or the liberation of oppressed peoples so that they may achieve self-determination, but also to build a better world in which the peoples enjoy a better quality of life.
